KEARSE, Circuit Judge,
dissenting:
With due respect, I dissent from the decision to affirm the granting of summary judgment dismissing the complaint. My reading of the record persuades me that the district court resolved ambiguities and drew inferences in favor of the defendants, who were the moving parties, rather than in favor of plaintiff as nonmoving party as it was required to do in ruling on a motion for summary judgment. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S.Ct. 1598, 1608, 26 L.Ed.2d 142 (1970); United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 994, 8 L.Ed.2d 176 (1962).
Plaintiff Joe Shockley, Jr., brought this action under, inter alia, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (1982), and the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (1982), seeking redress for his allegedly discriminatory discharge from his faculty position by defendants (collectively the “College”). Defendants asserted a statute-of-limitations defense grounded on the proposition that plaintiff had been given notice of termination by letter from the College president in July 1981 (“July 1981 Letter”), stating that plaintiff would not be reappointed for the 1982-83 academic year; they contended that in order to pursue his present claims plaintiff was required to *483have filed a complaint with the Equal Employment Opportunity Commission (“EEOC”) within 300 days of the July 1981 Letter, i.e., in the spring of 1982. Since the EEOC complaint was not filed until September 1982, defendants contended that the claims were time-barred, and they twice moved for summary judgment on this ground.
From the outset, plaintiff took the position that his time to file his EEOC complaint should not be deemed to date from the July 1981 Letter because he had believed the letter was not a final notice of termination. He based this belief in part on the fact that other faculty members had received such letters and had been reappointed, and on the fact that the chairman of his department reported, in a department meeting on March 9, 1982 (“March 1982 meeting”), that the college dean had stated that he did not intend to fill plaintiff’s position because he believed plaintiff would be returning in the fall of 1982. In support of his contention, plaintiff submitted the minutes of the March 1982 meeting, which reflected that the department chairman had made the statement described by plaintiff; an affidavit submitted by defendants supported the contention that other faculty members had received notices similar to that received by plaintiff and had been reappointed.
In a Memorandum of Decision dated August 21, 1984 (“1984 Decision”), the court denied defendant’s first motion for summary judgment. The court correctly discussed the principles governing the granting of summary judgment motions, id. at 8-9, noted plaintiff’s factual contentions and the documentary support for them, and concluded that summary judgment on the statute-of-limitations defense was inappropriate because there existed an issue of fact as to whether the College was equitably estopped from relying on the July 1981 Letter to start the running of the limitations period:
[T]he clarity of Dr. Shockley’s termination notice date of July 17, 1981 was clouded by several events which could have led plaintiff to believe that he could be rehired____
... [EJquitable grounds for tolling are present. That others in Dr. Shockley’s position who received letters of non-reappointment were eventually reappointed and the Academic Dean’s statement in Dr. Shockley’s presence that he expected Dr. Shockley to return in the fall are sufficient grounds for tolling the running of the EEOC filing requirements until plaintiff’s final day of actual employment.
Summary judgment is particularly inappropriate where, as here, conflicting inferences emerge from the facts. Robertson v. Seidman & Seidman, 609 F.2d 583, 591 (2d Cir.1979). Viewing the evidence in a light most favorable to the non-moving party, it is clear that summary judgment must be denied.
1984 Decision at 12-13 (footnote omitted).
Discovery ensued, including the taking of plaintiff’s deposition, and in May 1985 defendants again moved for summary judgment on statute-of-limitations grounds. This time they argued that plaintiff’s deposition answers showed that he had not delayed the filing of his EEOC complaint because he believed the July 1981 Letter was not a final notice of termination but instead had delayed filing because he wanted to await the outcome of a grievance proceeding he had instituted. Defendants sought to support this argument by noting that plaintiff had learned in the spring semester of 1982 of the right to file such a complaint, and by describing and quoting plaintiff’s deposition testimony as follows:
Plaintiff was then asked why once he found out, by reading a book, that he could file charges, he waited until the fall of 1982.
“Q After you read in a book that you had a right to file charges, did you consider doing so at that time?
“A Yes.
“Q And is there some reason why you didn’t do so in the spring of ’82 as opposed to this fall of ’82? Can you *484recall why you waited until late September to file those charges?
“A Yes.
“Q What was the reason?
“A I was waiting to hear the results of the labor board hearing.”
(Defendants’ Memorandum of Law in Support of Second Motion for Summary Judgment at 6; footnote omitted.)
In a Memorandum of Decision dated January 7, 1986 (“1986 Decision”), the district court granted defendants’ renewed motion for summary judgment, accepting defendants’ argument that this testimony showed, dispositively, that the College’s conduct, including the department chairman’s statement at the March 1982 meeting that the dean expected plaintiff to return in the fall of 1982, had not misled plaintiff into thinking that the July 1981 Letter was not a final notice of termination. The court stated that when “[ajsked why he did not file charges until the fall of 1982, the plaintiff explained the reason for the delay: T was waiting to hear the results of the labor board hearing.’ ” Id. at 5. The court concluded that
[i]n opposition to the defendants’ motion, the plaintiff does not refute his deposition testimony. He does not claim he was misled by the defendants’ behavior. He merely asserts the issue presents a question of fact____ The only reason that has been presented to the court for the plaintiff’s failure to file his charge is his ignorance of the law and his intentional delay to await the outcome of his state grievance proceeding. This is not enough____
The record, as now constituted, clearly demonstrates by the plaintiff’s own testimony that he has not been obstructed in presenting his complaint by any misleading inducement or deceptive conduct on the part of the defendants.
1986 Decision at 6-7.
In my view, the court’s decision to grant summary judgment on the basis of plaintiff's deposition testimony is flawed logically, doctrinally, and factually. First, the logical connection between the testimony as given and the inference that defendants and the court drew from it is lacking. The question was why plaintiff waited until fall to file his EEOC complaint rather than filing it in the spring. His answer was that he wanted to await the outcome of a labor board proceeding. This answer is in no way the equivalent of a concession that plaintiff was not misled by the College into believing there was no spring 1982 deadline; nor is there anything inconsistent between believing that there is no spring deadline (thus permitting one to wait until fall) and waiting until fall to gain new information. In order to treat plaintiff’s deposition testimony as a concession, defendants and the court have in effect treated as equivalents questions or contentions that are entirely different. Thus they have either treated the question
(A) “Why did you wait until fall?” as if it had
been
(B) “Why did you not meet the spring deadline?”;
or treated plaintiff’s contention that he was
(A) “permitted to wait until fall” as being that he was
(B) “required to wait until fall”;
or read his contention that he was
(A) “not required to file in the spring” as being
that he was
(B) “required not to file in the spring.” In none of these pairs is (A) the equivalent of (B). In these pairings, (A) reflects the question asked and the plaintiff’s contention. In granting summary judgment, however, the court read (A) as meaning only (B). Given the court’s failure to distinguish (A) from (B), apparently the only way plaintiff could have avoided summary judgment here was to answer the question “Why did you wait until fall” with the nonresponsive answer, “I did not think I had a spring deadline because the College’s actions had led me to believe the July 1981 Letter was not a final notice of termi*485nation.” This answer would have been nonresponsive, of course, because the absence of a deadline is not a reason to wait; it is a condition that permits one to wait.
So far as the record before us discloses, plaintiff was not asked any question to which a responsive answer would have indicated that he was not led by the College to believe there was no spring 1982 deadline. Plaintiff was not asked whether he recognized a spring deadline; he was not asked on what he relied in assuming, if he did, that there was no spring deadline; he was not asked why, if he recognized a spring deadline, he did not meet that deadline in filing his EEOC complaint. He was asked only why he waited until fall. His answer that he waited because he wanted to learn the result of his labor board proceeding was directly responsive to this question, and to infer that this meant he thought there was a spring deadline is both contrary to summary judgment principles, which require that inferences be drawn in favor of the nonmoving party, and contrary to logic: The fact that plaintiff deliberately waited until fall — for whatever reason — is far more consonant with the inference that he thought he did not have a spring deadline.
Finally, in stating that plaintiff had not claimed he was misled by the College or otherwise sought to refute defendants' inference that the College’s conduct played no role in his allowing the spring 1982 deadline to pass, the court ignored plaintiff’s affidavit in opposition to defendants’ second summary judgment motion. In that affidavit, dated June 12, 1985, plaintiff stated in part as follows:
2. I did not consider the July 17,1981 letter from [the College] to me as an irrevocable notice of termination for several reasons, including the following:
b. I knew of several other faculty members who had received similar letters and had been retained. This was common knowledge among the faculty before and after I received the July 17, 1981 letter.
c. When I was. hired by [the College] I was told in writing by President Murphy that the department chairman would represent my interests with the administration. John DeLeo was department chair in March, 1982 when he advised the department, during a meeting held to discuss staffing decisions, than [sic ] Dean Ray Dethy had determined that I would be retained for the academic year 1982-83.
The events described in these statements had been substantiated by documentary evidence submitted in connection with defendants’ first summary judgment motion. Thus, even assuming that the court were correct in its characterization of plaintiff’s deposition testimony as eschewing any reliance on the conduct of the College as having induced his belief that there was no spring 1982 deadline, the court was plainly wrong in its assertion that plaintiff had come forth with nothing to refute such a characterization.
Because Shockley had alleged, and supported, facts sufficient to support a finding of equitable estoppel, the question of whether the College had misled him, causing him not to recognize a spring 1982 deadline for the filing of his EEOC complaint, and should therefore be equitably estopped from relying on the statute of limitations, was a question of fact to be decided by the factfinder at trial. See Dill-man v. Combustion Engineering, Inc., 784 F.2d 57, 61 (2d Cir.1986); Cerbone v. International Ladies’ Garment Workers’ Union, 768 F.2d 45, 47 (2d Cir.1985); Aronsen v. Crown Zellerbach, 662 F.2d 584, 595 (9th Cir.1981), cert. denied, 459 U.S. 1200, 103 S.Ct. 1183, 75 L.Ed.2d 431 (1983); Coke v. General Adjustment Bureau, 640 F.2d 584, 595 (5th Cir.1981). The district court’s denial of summary judgment in its 1984 Decision was correct, and the development of the record to include plaintiff’s innocuous response to the obliquely interpreted question of why he waited until the fall to file his claim did not resolve the factual issues and thus did not *486make summary judgment any more appropriate in 1986.
Accordingly, I would vacate the judgment of the district court and remand for trial of at least the issue of equitable estop-pel.